This matter considered
by Chief Justice Roberts on June 18, 1973, on the Application of Lodge No. 14 Cumberland, Fraternal Order of Police, and after consideration it is ORDERED:
1. The Application of Lodge No. 14 Cumberland, Fraternal Order of Police, requesting the Chief Justice to appoint a third arbitrator, is granted.
2. John J. Hall of 245 Sharon Drive, Warwick, Rhode Island, is appointed as the third member and chairman of the said Arbitration Board under the provisions of Sec. 28-9.2-8 of the General Laws, as amended.